DETAILED ACTION
This communication is responsive to the RCE filed September 16, 2022. Applicant’s amendments and arguments have been carefully considered.
Claims 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 4, the expression “a recess with an insert piece” is indefinite because it is not clear as to whether it refers to the same recess and the same insert piece previously defined in base claim 1.
In claim 14, lines 4-5, the expression “wherein a recess with an insert piece seated therein is respectively formed in sections of the base plate which protrude laterally beyond the rail” is not clear as to what are being claimed. 
In claim 16, the expression “wherein a second recess with a second insert piece and a second passage is arranged point-symmetrically as seen in a plan view of the base plate in regard to the recess” is not clear as to what are being claimed. 
Regarding instant claim 18, the wordings in this claim are confusing, and it is not clear as to what are being claimed. 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 2,424,916).
 Stedman discloses a structure including base plate 10 made of a plastic material (3:47-51) and having base plate recess-passage 24 configured to receive insert piece 25, which also has an insert piece recess-passage 26 for receiving the head portion of fastener/clamping element 15; wherein, base plate recess-passage 24 includes an inner conical surface (Fig. 4) defining a top surface and a stop of the base plate recess for securing the corresponding conical upper surface of insert piece 25 (Fig. 4) of Stedman, and wherein insert piece 25, base plate recess-passage 24, insert piece recess-passage 26, and the head of fastener/clamping element 15 are considered to have corresponding locking polygonal shapes defining corresponding counter-bearings and abutments to rotationally secure receptions of the associated components within base plate recess-passage 24 and insert piece recess-passage 26. It is noted that as shown in Figs. 4 of Stedman, there is a small gap between the bottom of insert piece 25 and substrate 11, wherein this small gap obviously would diminish upon a heavy railroad car passing over the structure and compressing the bottom resilient layer 20 of the base plate. Regarding the instant claimed insert piece being made of a higher strength material than the plastic material of the base plate, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make insert piece 25 of Stedman out of a higher strength material than plastic to allow a proper securement of the clamping element in its operating position for securing the associated rail. As to the instant claimed at least one shaped element for supporting or guiding at least one component additionally arranged on the base plate being formed on the upper surface of the base plate, consider element 14 shown in Fig. 4 of Stedman, which is readable as a shaped element having a configuration operable to support or guide at least one additional component. Such element 14 is readable as forming a guide/support on the upper face of the base plate. The structure of Stedman, as modified, is considered to include the combination of features of instant claim 1. 
Regarding instant claims 2-3, consider passage 26 of insert piece 25 of Stedman, wherein the passage is readable as having a non-circular opening cross section of a rectangular shape.
Regarding instant claims 4-6, wherein the abutments of base plate recess 24 and the counter bearings of insert piece 25 of Stedman are considered as being defined by the associated corners of the rectangular/square cross-sectional shapes of the base plate recess and the insert piece.
Regarding instant claims 7-8 and 11, consider insert piece 25 of Stedman, wherein the portion above the conical portion, as shown in Fig. 4 of Stedman, is readable as a heel formed onto the upper face of the insert piece and being configured and arranged with the associated passage of the base plate, as recited in the instant claims. Note that upper elastomeric plastic layers 18, 21 of the structure of Stedman is deformable, such that upon tightening fastener 15 or a heavy railroad car passing over the associated rail, elastomeric plastic layers 18, 21 obviously would be compressed such that the upper surface of insert piece 25 and the upper surface of elastomeric plastic layer 21 would be located on the same plane.
Regarding the heel being configured as a conical heel as recited in instant claim 9, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to selectively construct the heel and the associated receiving passage portion of the base plate of the structure of Stedman in a different shape, such as a conical shape, which is merely an obvious matter of design choice that is not deemed to be critical to the function/operation of the structure.
Regarding instant claim 10, consider the structure shown in Fig. 4 of Stedman, wherein the heel portion of the insert piece is readable as being seated in the correspondingly shaped portion (i.e., the edge) of the base plate passage that merges into the top surface (which is the conical portion of the base plate recess).
Regarding instant claim 12, as described above, the insert piece of Stedman is considered to be necessarily made of a hard material suitable for its function. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the insert piece of Stedman out of a known metal, such as steel, to achieve the expected advantages thereof. 
Claims 14-16 and 19 (14 and 16 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 2,424,916) in view of Bosterling (US 2009/0084864)
Stedman is applied above.
Bosterling discloses a fastening structure including spring elements 45, 46, and guide plates 27, 28.
In view of Bosterling, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively construct the fastening point of Stedman to include spring elements and guide plates having an upper spring guide surfaces, similar to that taught by Bednarczyk, in the structure of Stedman for performing the expected function and achieving expected advantages thereof, such as maintaining substantially constant pressure on the rail foot, providing creep and torsion resistances, etc. The structure of Stedman, as modified, is considered to include the combination of features of instant claim 19.
Regarding instant claim 14, consider Figs. 1 and 4 of Stedman, wherein base plate 10, the rails, recess 24, and insert piece 25 are configured and arranged as claimed.
Regarding instant claim 15, consider passages 28 for screws 12 of Stedman.
Regarding instant claim 16, consider  multiple recesses 24, insert pieces 25, and second passages 28 in the structure of Stedman, which are configured and arranged as claimed.
Claims 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Arguments:
Applicant’s arguments have been considered but are not persuasive. 
Regarding Applicant’s arguments that Stedman does not disclose a plastic shaped base plate and that Stedman teaches away from using the instant claimed shaped element, note that element 14 shown in Fig. 4 of Stedman is readable as a shaped element forming a guide/support on base plate 10, which is a plastic shaped base plate. 
Regarding Applicant’s arguments that the instant claimed insert is detachable, and rotationally secured with the claimed abutments, note that on the one hand the instant claims do not require a detachable insert, and on the other hand the square shaped passages 24, 26 shown in Fig. 2 of Stedman are considered to secure the insert piece and the fastener head against rotations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617